t c memo united_states tax_court perry d mcbroom deceased and jackie s mcbroom petitioners v commissioner of internal revenue respondent docket no filed date margaret a martin for respondent memorandum opinion goldberg judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 and is before the court on respondent's motion for summary_judgment and motion to dismiss as to petitioner perry d mcbroom for lack of prosecution respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure and all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure additions to tax under sec_6653 and sec_6659 in the respective amounts of dollar_figure and dollar_figure and under sec_6653 in the amount of percent of the interest due on the underpayment_of_tax attributable to negligence or intentional_disregard_of_rules_and_regulations respondent also determined that interest due on the deficiency for would be computed pursuant to the increased interest rate imposed under sec_6621 for the reasons discussed below we grant respondent's motions background the income_tax adjustments at issue relate to the disallowance of the investment_tax_credit and of a partnership loss claimed with respect to petitioners' investment in florin farms this case is part of a larger group of cases designated as the hoyt farms group named after the organizer and operator of numerous cattle and sheep breeding partnerships w j hoyt sons and or walter j hoyt iii at the time of the filing of their petition petitioners were pro_se however on date an entry of appearance was filed on their behalf by messrs jim b dismukes and joel drum this case was set for a pretrial hearing in san francisco california on date for the purpose of determining whether the case would be tried and if so the most expeditious manner to proceed in light of the case of bales v commissioner tcmemo_1989_568 the bales case involved like cattle breeding partnerships formed by walter j hoyt iii at the pretrial hearing jim b dismukes filed a motion to withdraw as counsel which was granted in addition respondent filed an amendment to answer in which she determined an increased deficiency and additions to tax on date respondent filed a status report informing the court that petitioner perry d mcbroom mr mcbroom died on date and that petitioner jackie s mcbroom petitioner was interested in settling the case with respondent mr mcbroom died intestate in california a community_property_state and was survived by petitioner and adult children residing in texas petitioner accepted respondent's appeals_office offer on or about date however petitioner failed to comply with the terms of the settlement offer on date respondent served on petitioner and her counsel joel drum respondent's first request for admissions addressed to the petitioner jackie s mcbroom requesting that the facts set forth therein be admitted or denied pursuant to rule respondent's request was filed with this court on date petitioner did not respond the case was calendared for trial at a special session beginning on date in san francisco california on date respondent filed the pending motion for summary_judgment wherein she concedes the additions to tax under sec_6653 and and and the increased interest under sec_6621 respondent further concedes the increased deficiency and additions to tax asserted in her amended answer the motion was calendared for hearing at the special session on date joel drum the sole remaining counsel for petitioners filed a motion to withdraw which was granted at the special session on date there was no appearance by or on behalf of petitioner subsequently michael a bickford filed his entry of appearance on behalf of petitioner on date to date petitioner has not contested respondent's motion for summary_judgment on date respondent filed a motion to dismiss insofar as it pertains to petitioner perry d mcbroom for lack of prosecution as grounds in support of the motion respondent alleges that respondent was advised by petitioner that all property belonging to mr mcbroom passed on to her as his surviving_spouse and as a result no estate was created and no personal representative was appointed on date the court received notice from petitioner's counsel that petitioner would not be filing any further papers or requests of the court at this time dealing with the case in a supplemental motion to dismiss filed date respondent requested that we find a deficiency in income_tax for the taxable_year due from perry d mcbroom deceased in the amount of dollar_figure respondent also conceded all additions to tax under sec_6653 and and the increased interest rate under sec_6621 and the increased deficiency and additions to tax asserted in the amended answer petitioner had no objection to the granting of this motion motion for dismissal our jurisdiction over a case continues despite the death of a taxpayer even though there is no personal representative to act in the place of the decedent 50_tc_30 citing sec_7459 we stated in nordstrom that under circumstances such as those in the instant case one method of bringing the case to a conclusion is for the commissioner to move to dismiss the case for lack of prosecution id we went on to state it must be recognized we think that even though no representative of the decedent has come forward to press for the relief sought by the decedent when he was alive and filed his petition for redetermination there may be survivors whose monetary interests are capable of being affected by satisfaction of the liabilities which will be determined consequent upon a dismissal for lack of prosecution in recognition of the affectability of those interests it seems appropriate to give notice of the proceedings to those whose interests stand to be affected so that they may have an opportunity to be heard if they so desire or perhaps to seek the appointment of a personal representative by the appropriate court having jurisdiction over the decedent's_estate id pincite under this reasoning we issued an order directing the taxpayer her counsel and the commissioner to provide the court with the names and addresses of the heirs at law of the decedent as determined by the law of the jurisdiction wherein the decedent was a resident at the time of his death insofar as they could be reasonably ascertained until potential heirs were identified and notified we held the commissioner's motion under advisement in the instant case mr mcbroom resided in california at the time of his death under california law on the death of a married_person one-half of the decedent's community and quasi- community_property belongs to the surviving_spouse and the other half belongs to the decedent cal prob code secs west in the case of intestate_succession if the decedent leaves no child surviving the one-half which belongs to the decedent passes to the surviving_spouse leaving the surviving_spouse with all of the community and quasi-community_property id sec_6401 and b where a decedent leaves more than one child living the intestate share of the surviving_spouse in separate_property equals one-third of the intestate estate id subsec c a the remainder of the intestate estate passes to the issue of the decedent id sec_6402 under section of the california civil code west community_property is defined as all real_property situated in california and personal_property acquired during the marriage by a married_person while domiciled in california unless it is the separate_property of the husband or the wife neither party in this case presented information to indicate that any of the property of mr mcbroom was his separate_property rather than community_property or that mr mcbroom has heirs at law whose interests may be affected by our decision in this case under state law all of mr mcbroom's property passed upon his death to petitioner as his surviving_spouse consequently we are not presented with the problem faced in nordstrom v commissioner supra based on the foregoing and because there is no one willing or able to prosecute this case on behalf of mr mcbroom we grant respondent's motion to dismiss for lack of prosecution as supplemented summary_judgment in the motion for summary_judgment respondent contends that all of the facts necessary for our decision are set forth in respondent's first request for admissions filed date respondent notes that petitioner did not respond to respondent's first request for admissions and thus pursuant to rule c each matter set forth therein was automatically deemed admitted days after service of the request morrison v commissioner cal prob code sec west on jan this section was repealed along with other sections of the civil code and sections of the code of civil procedure evidence code and probate code the repealed provisions were then incorporated into the new california family code see cal fam code sec west 81_tc_644 65_tc_333 affd on other grounds 565_f2d_954 5th cir respondent contends that she is entitled to a decision under rule as a matter of law the court may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 100_tc_32 see 85_tc_527 respondent as the moving party in this case bears the burden of proving that there is no genuine issue of material fact and that a decision may be rendered as a matter of law rule b bond v commissioner supra pincite 95_tc_594 78_tc_412 the court will view factual material and inferences drawn therefrom in the light most favorable to the party opposing the motion for summary_judgment 79_tc_340 espinoza v commissioner supra since petitioner has failed to respond to respondent's request for admissions the following statements set forth in the request for admissions are deemed admitted during the taxable_year petitioners were partners in one or more cattle partnerships formed by walter j hoyt iii namely florin farms petitioner accepted and executed a sacramento california appeals_office settlement offer which reads as follows i would like to settle my case on the basis of the offer first extended by the irs on date -- cash_out of pocket this will be a binding settlement only if you sign a closing_agreement form_906 and we countersign it on behalf of the commissioner of internal revenue when we sign the agreement form the one-year assessment_period of limitations on assessments described at i r c section f will begin if you elect to accept the irs out-of-pocket settlement offer please provide the following information and return it to us no later than july copies of all cancelled checks written to the hoyt organization or to others acting as agents of the hoyt organization if any copies of all annual statements provided to you by the hoyt organization a schedule which shows a break-down of how the payments to the hoyt organization were applied for example -- annual contribution to partnership capital -- ira contribution -- tax preparation fee and -- any other_amounts you can specifically identify pursuant to the out-of-pocket settlement agreement referred to in paragraph a petitioner is not entitled to any loss deductions from any cattle partnership for the taxable_year b petitioner is not entitled to any investment_tax_credit for the taxable_year c petitioner is not entitled to any deduction for cash_out of pocket in absence of an executed closing_agreement petitioner refused or neglected to execute a closing_agreement necessary to finalize the out_of_pocket_settlement offer there is a deficiency in income_tax due from petitioner for the taxable_year in the amount of dollar_figure respondent's motion is supported by the deemed admissions matters deemed admitted pursuant to rule are conclusively established and are sufficient to support the granting of a motion for summary_judgment morrison v commissioner supra pincite petitioner did not appear at the hearing on respondent's motion despite notice from this court and the deemed admissions clearly establish that no genuine issue of material fact exists as to the deficiency determination 85_tc_267 accordingly respondent is entitled summary_judgment with respect to such determination as a matter of law to reflect the foregoing an appropriate order and decision will be entered for respondent
